Citation Nr: 1429612	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  08-01 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include patellofemoral pain syndrome (PFPS) of the right knee, to include as secondary to service-connected left knee and left hip disabilities.  

2. Entitlement to service connection for a right hip disability, to include as secondary to service-connected left knee and left hip disabilities.  

3. Entitlement to a disability rating in excess of 10 percent for a left knee disability.

4. Entitlement to a disability rating in excess of 20 percent for instability of the left knee prior to July 1, 2009, and to a disability evaluation in excess of 10 percent thereafter.  

5. Entitlement to a disability rating in excess of 10 percent for a left hip disability.  

6. Entitlement to a compensable disability rating for bilateral varicose veins prior to February 28, 2008.  

7. Entitlement to a disability rating in excess of 10 percent for varicose veins of the lower right extremity after February 28, 2009.  

8. Entitlement to a disability rating in excess of 10 percent for varicose veins of the lower left extremity after February 28, 2009.  

9. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to August 1989 with additional periods of active duty for training (ACDUTRA) in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Louisville, Kentucky.  

During the pendency of the appeal, an April 2008 rating decision increased the Veteran's disability rating for varicose veins from noncompensable to 10 percent, effective February 28, 2008.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from December 2011 to September 2012 that are pertinent to the present appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  In the October 2012 Supplemental Statement of the Case (SSOC), the RO specifically stated that these records were reviewed prior to the adjudication of the claims.  A November 2010 VA general medical examination is also in the Veteran's electronic claims file.  It was specifically reviewed by the RO prior to a March 2011 rating decision that continued the denials of her increased rating claims.  Therefore there is no prejudice to the Veteran by the Board proceeding to adjudicate her claims.  

In October 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

As noted in the Board's October 2011 remand, the Veteran's left knee instability rating was reduced to 10 percent, effective July 1, 2009 in an April 2009 rating decision.  She did not file a notice of disagreement with this reduction and appeal was not perfected.  

The issue of entitlement to service connection for an acquired psychiatric disorder secondary to service-connected disabilities was raised by a January 2009 VA treatment record.  Also, in May 2014 correspondence, the following issues were raised:  entitlement to a temporary total rating for convalescence; and entitlement to dependency allowance for a disabled child.  None of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and such issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence of record is at least in equipoise as to whether the Veteran has a right knee disability that began during active service or is related to an incident of service. 

2. The preponderance of the evidence reflects that the Veteran does not have a right hip disability due to any incident of her active duty service or due to or aggravated by a service-connected disability. 

3. The Veteran's left knee extension is, at worst, 5 degrees.  

4. The Veteran's left knee instability is at most, slight.  

5. The Veteran's left thigh flexion is not limited to 30 degrees; she is able to cross her legs and toe-out more than 15 degrees.  

6. Prior to February 28, 2008, the Veteran had bilateral asymptomatic palpable or visible varicose veins.  

7. After February 28, 2008, the Veteran's bilateral varicose veins produced no more than intermittent edema after prolonged standing or walking.  


CONCLUSIONS OF LAW

1. The Veteran's right knee disability, to include PFPS was incurred in service. 38 U.S.C.A. §§ 1110, 1131,  5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2. The Veteran's right hip disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 

3. The criteria for a disability rating in excess of 10 percent for limitation of extension of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2013).

4. The criteria for a disability rating in excess of 20 percent for instability of the left knee prior to July 1, 2009, a disability rating in excess of 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2013).

5. The criteria for a disability rating in excess of 10 percent for limitation of extension of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-5255 (2013).

6. Prior to February 28, 2008, the criteria for a compensable disability rating for bilateral varicose veins of the lower extremities were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 (2013).

7. Beginning on February 28, 2008, the criteria for a disability rating in excess of 10 percent for varicose veins of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 (2013).

8. Beginning on February 28, 2008, the criteria for a disability rating in excess of 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has satisfied all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, letters dated in November 2005 and October 2005 satisfied the duty to notify provisions with regard to the Veteran's increased rating claims.  The letters did not inform the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, this lack of notice was not prejudicial to her with regard to her increased evaluation claims. 

The Veteran's service treatment records, VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  VA examinations adequate for adjudication purposes were provided to the Veteran in connection with her claims in November 2011.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With regard to her increased rating claims, the VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because they describe her disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

This case was remanded in October 2011 so that additional VA treatment records could be obtained and so the Veteran could undergo VA examinations.  These actions were completed, as discussed above.  There was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Right Knee Disability

The Veteran has been diagnosed with PFPS of the right knee, satisfying the first element of a service connection claim.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Her STRs note that while on a period of ACDUTRA in August 1999, she was injured when a fire extinguisher fell on both her knees, satisfying the second element of a service connection claim.  Id.  In January 2000, she was diagnosed with PFPS in both knees.  In February 2000 she was diagnosed with bilateral dysplastic vastus medialis oblique (VMO), PFPS, and prepatellar bursitis.  In June 2002, the Veteran injured her knee during post-service employment.  Two a private orthopedists opined that the Veteran's PFPS existed prior to June 2002 and was "aroused" and "brought into disabling reality" by the work injury.  Affording the Veteran the benefit of the doubt, the private opinions are assigned more probative weight than the negative etiology opinion provided by the November 2011 VA examiner.  The nexus element of a service connection claim is satisfied.  Id.  Service connection for a right knee disability, to include PFPS, is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

B. Right Hip Disability

The Veteran asserts that her right hip disability was caused by the same injury that caused her left hip and knee disabilities.  Alternatively, she asserts that her right hip disability was caused by her left hip and knee disabilities.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2013); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been diagnosed with bursitis of the right hip during the appeal period, satisfying the first element of a direct and secondary service connection claim.  Hickson, 12 Vet. App. at 253.  Wallin, 11 Vet. App. at 512.  

With regard to the Veteran's direct service connection claim, her STRs note that during her period of active duty in April 1989, she was in a motor vehicle accident and sustained a contusion to the right lower leg.  Additionally, while on a period of ACDUTRA in August 1999, she was injured when a fire extinguisher fell on both her knees.  The second element of a service connection claim is satisfied.  Id.  However, the nexus element of a direct service connection claim is not met for her bursitis of the right hip for the reasons discussed below.  

As a preliminary matter, the Board notes that the nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (in this case, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, a June 2003 VA x-ray report noted "suspect very mild degenerative changes, otherwise unremarkable bilateral hips."  However, degenerative joint disease (DJD) was not subsequently diagnosed.  Further, an August 2005 radiology report noted a normal right hip.  Lastly, in November 2011, a VA examiner found that the Veteran did not have DJD of the right hip.  Because the Veteran does not have arthritis, presumptive service connection is not warranted.  

The Board notes that the Veteran's STRs document that in April 1989, she was in a motor vehicle accident and sustained a contusion to the right lower leg.  An injury to the hip was not noted.  In May 1989, the Veteran had a bruise on her right calf and was placed on light duty for one week.  There was no subsequent treatment for her bruise and she did not report right hip pain or other symptoms.  The STRs also document that in August 1999, a fire extinguisher fell on her knees, and that she was treated for knee and leg pain following her injury.  However, the STRs that document treatment for her injury do not show that she complained of or was treated for right hip pain or other symptoms.  The fact that the STRs contemporaneous to the asserted right hip injury do not indicate that the Veteran had any right hip symptoms provides evidence against her claim.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).

A December 2002 VA treatment record shows that the Veteran reported that she overcompensated with her right knee, which caused right hip pain.  

A June 2003 radiology report showed that "very mild" DJD was suspected, but that the Veteran was not subsequently diagnosed with DJD.  

VA radiology records show that the Veteran had a normal right hip in May 2005.  

In August 2005, the Veteran underwent a VA examination.  The examiner diagnosed right hip pain and stated, "[t]here is insufficient evidence at present to warrant a diagnosis of any acute or chronic disorder or residuals thereof."  The examiner noted that an x-ray taken at the examination revealed a normal right hip.  The examiner stated that there was no diagnosis of a right hip condition in service.  The examiner did not provide an opinion regarding direct service connection.  

In a December 2005 VA treatment record, the Veteran reported having hip pain that reached an 8 on the pain scale that was "daily and chronic for years."  

In March 2006, the Veteran submitted a statement that she injured her right hip in service at the same time that she injured her knees.  

In December 2006, she reported that she had hip pain that was a 9 on the pain scale.  

In March 2008, she also reported right hip pain that was a 9 on the pain scale.  

During an August 2008 VA examination, the examiner noted that "[the Veteran] has not recalled any hip injuries."  Her report at the examination conflicts with her March 2006 lay assertion that she injured her right hip in service, and diminishes her credibility.  

In October 2008, the Veteran reported that her right hip pain was a 10 on the pain scale, representing the highest level of pain.  

An August 2010 VA record notes a diagnosis of right trochanteric bursitis.  

The Veteran underwent a VA examination in November 2011.  The examiner reviewed her claims file, as indicated by his discussion of pertinent evidence in the examination report.  The examiner noted that there was no mention of a right hip injury in her STRs or post-service private medical records.  The examiner summarized the Veteran's complaints of right hip pain in her VA treatment records.  He also noted that in November 2009, a VA orthopedic caregiver stated that "[o]verall her many pain complaints se[e]m to be out of proportion to her physical findings."  The examiner noted that during the examination, the Veteran "[a]ctively flexes right hip without assistance while sitting and putting knee brace back on.  Starting at 90 degrees (sitting), [she was] able to move the right hip about another 30 degrees.  Although the formal measurements show a greatly decreased [range of motion], observation of her in an [activity of daily living] shows her active ROM is greater than she demonstrated when being obviously measured."  The examiner's direct observation of the Veteran's behavior damages her credibility, as the examiner found that she was misrepresenting her ranges of motion during the examination.  

The examiner concluded that the Veteran did not have a right hip disability that was directly related to service because the evidence shows that she had right hip pain but no evidence of any incurrence in service or continuity of symptoms since service.  The examiner emphasized that the complaints of hip pain were discontinuous, with a gap of years between separation from service and the beginning of her hip symptoms.  Because there was no evidence of a hip injury or disease in service, and no evidence of a continuity of symptoms, the examiner concluded that there was no nexus.  The VA examiner's opinion provides probative weight against the Veteran's claim.  

The Veteran has asserted that she injured her right hip at the same time that she injured her knees in service.  However, her credibility has been damaged by the fact that she attempted to magnify her symptoms at her November 2011 VA examination and, as discussed in more detail below, has a pattern of misrepresenting the severity of her symptoms.  Her reports of observable symptoms such as pain are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, with regard to her assertions of duration and severity of her pain, her lay assertions are not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Therefore, her lay assertions are not probative evidence.  

The Board finds that the finding of the November 2011 VA examiner outweighs the Veteran's lay assertions.  Service connection for a right hip disability on a direct basis is not warranted.  

With regard to secondary service connection, the Veteran has service-connected bilateral knee and left hip disabilities.  The second element of a service connection claim is satisfied.  Wallin, 11 Vet. App. at 512.  However, the nexus element is not satisfied.  

The August 2005 VA examiner provided a negative opinion regarding secondary service connection.  However, a rationale for that opinion was not provided, rendering the opinion inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore it is not probative evidence against the Veteran's claim.  

The November 2011 VA examiner concluded that the Veteran's right hip disability was not caused by her service-connected disabilities because there was no evidence in the claims file to support the contention that any of her service-connected disabilities have altered the course of the right hip disability.  The November 2011 VA examiner's opinion provides probative weight against the Veteran's claim.  

As noted above, the Veteran's competent lay assertions are not credible, and therefore not probative.  As a result, the Board finds that the November 2011 opinion outweighs the Veteran's assertion and the nexus element of a secondary service connection claim is not satisfied.  Wallin, 11 Vet. App. at 512.

The preponderance of the evidence is against a finding that the Veteran's current right hip disability is due to any event or injury in service or to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service connection is denied on both a direct and secondary basis.  

III. Increased Rating Claims 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2013).  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran submitted her claims for increased evaluations in April 2005. "The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Left Knee Disabilities

The Veteran has separate evaluations for her left knee disability.  In its October 2012 SSOC, the RO changed the Veteran's Diagnostic Code for her left knee disability from 5010, traumatic arthritis, to Diagnostic Code 5261, limitation of extension, and assigned a 10 percent evaluation for painful motion.  38 C.F.R. § 4.71a (2013).  She also is assigned a separate disability evaluation for instability of the knee under Diagnostic Code 5257.  Id.  The Board must consider all potentially applicable Diagnostic Codes for the Veteran's knee.  

1. Limitation of Extension

The Veteran has been diagnosed with degenerative joint disease (DJD) of the left knee.  However, this is not verified by x-ray evidence.  October 2007 and March 2009 x-rays showed a normal left knee.  An August 2011 x-ray noted "only enthesopahty" at the superior patella.  Enthesopathy is a "disorder of the muscular or tendinous attachment to the bone," not arthritis.  Dorland's Illustrated Medical Dictionary 627 (32nd ed. 2012).  A May 2012 x-ray noted an unremarkable knee.  

Under Diagnostic Code 5010, the rater is instructed to evaluate the disability according to Diagnostic Code 5003, degenerative arthritis.  Under that Diagnostic Code, if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , Diagnostic Code 5003. 

In the absence of compensable limitation of motion, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a.  A 20 percent rating is warranted under DC 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013).  In this case, the Veteran has been diagnosed with left knee arthritis but it is not verified by x-ray.  A 20 percent evaluation is not warranted under Diagnostic Code 2003.  38 C.F.R. § 4.71a (2013).  

With or without degenerative arthritis, it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013); see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg.  When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a (2013).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a (2013).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

In January 2005, the Veteran reported that her knee pain was a 9 on a scale of 0 (not painful) to 10 (most painful).  

At her August 2005 VA examination, she reported that her pain was a 9 on the pain scale.  She denied weakness, stiffness, redness, and fatigability of her left knee.  She stated that it occasionally swelled and became hot.  Upon examination, her extension was normal at 0 degrees and her flexion was 135 degrees with no objective evidence of pain.  She did not have lack of endurance, weakness, fatigability, or additional limitation of motion after repetitive motion.  Her strength was normal.  While performing a heel-toe walk, the Veteran complained of pain.  However, the examiner noted that "...she looked comfortable without grimacing."  She did not have redness, heat, or abnormal motion of the knees.  She did not have ankylosis or muscle atrophy.  

The Board notes that the Veteran is competent to report objective symptoms such as painful motion.  Layno v. Brown, 6 Vet. App. 465 (1994),  However, the examiner's notation that she looked comfortable while reporting pain diminishes the Veteran's credibility.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Therefore, her subjective reports of pain are not probative.  

In October 2005, she complained of knee swelling.  She had tenderness but no redness, warmth, or swelling.  In December 2005, the Veteran stated that her pain was an 8 on the pain scale.  A December 2007 VA treatment record shows that her extension was 5 degrees and her flexion was 115 degrees, with joint line tenderness.  

At her February 2008 VA examination, the Veteran reported that her knee pain had increased and that she had daily swelling.  She stated that it was difficult to get up from a sitting position, and that squatting and kneeling were painful.  She used crutches to walk, and reported that she could walk one quarter mile or less, and stand for only 15 to 30 minutes.  She reported that she had deformity, pain, stiffness, effusion, "constant" severe flare-ups that kept her home in bed, warmth, and redness.  Upon examination, it was difficult for the examiner to asses her gait because she was using crutches and placing minimal weight on her legs.  Her extension was 0 degrees with no pain and her flexion was 125 degrees with pain from 105 to 125 degrees.  There was no additional limitation of motion following repetitive testing.  There was objective evidence of crepitation, "minimal" effusion, tenderness, painful motion, and grinding.  It was noted that she had a partial meniscectomy in 2001.  Her strength was normal.  

The examiner diagnosed arthritis, status post arthroscopic surgery in 2001.  He found that the knee disability caused decreased mobility, problems lifting and carrying, lack of stamina, weakness, fatigue, and pain.  These symptoms resulted in increased tardiness at work and absenteeism.  It was noted that she was a commercial truck driver and that she had pain from using the clutch and loading the truck.  Her left knee disability prevented sports, had a severe impact on shopping, exercise, recreation, and travel; a moderate impact on chores, bathing, and toileting; and a mild impact on dressing and grooming; and no impact on feeding.  

In January 2009, the Veteran reported that her pain was a 7 on the pain scale.  

A November 2009 VA orthopedic clinic record noted that the Veteran's "... many pain complaints se[e]m to be out of proportion to her physical findings."  Although she is competent to report pain, this statement again calls the Veteran's credibility into question with regard to her subjective complaints and causes them to be less probative.  

In November 2010, the Veteran underwent a VA general medical examination.  At the outset of the examination, it was noted that "[m]ultiple records from multiple specialist[s] indicate that the pain in the joints is out of proportion with the physical exam.  Also there is concern about significant narcotic use for her conditions."  Further, after examining the Veteran, he noted that her reported left knee pain was "significantly out of proportion to actual findings seen radiographically, on clinical exam, and historically on other physician[']s clinical exams."  The examiner concluded that, "[i]t is difficult to discern her true functional status.  There is [a] significant overlying component of secondary gain due to potential financial gain."  Although the Veteran is competent to report observable symptoms such as pain, the examiner's findings render her lay assertions not credible.  Her reports of her subjective symptoms are not probative.  

At the examination, the Veteran reported daily flare-ups of knee pain that lasted three to four hours.  She stated that she had to rest and take medication during a flare-up.  Upon examination, she had left knee medial and lateral  joint tenderness.  The examiner denied effusion.  Her extension was normal at 0 degrees and her flexion was 110 degrees.  The examiner found that there was no objective evidence of painful motion and no additional pain or limitation of motion after repetitive testing.  Her knee reflexes and strength were normal.  An x-ray conducted in March 2009 noted a normal left knee.  The examiner noted that the Veteran's knee caused decreased mobility and that she was "not able to perform many daily activities" due to her problems walking.  

In November 2011, the Veteran underwent a VA examination for her knee.  She reported flare-ups three times per week, during which she was unable to walk.  Upon examination, her extension was 0 degrees with no pain.   Her flexion was 110 degrees with no objective evidence of pain.  After repetitive testing, her extension remained 0 degrees but her flexion decreased to 90 degrees.  The examiner noted that her functional loss consisted of less movement than normal, disturbance of locomotion, and interference with sitting and weight bearing.  The examiner noted that the Veteran had painful motion in her right knee only, and not in her left knee.  A meniscal tear was noted on x-ray.  The examiner found that the radiological evidence of record did not support a diagnosis of arthritis.  The examiner concluded that the Veteran's left knee disability interfered with climbing, squatting, prolonged walking, and crawling, and that she had pain and swelling with prolonged walking and standing.   

At her August 2012 VA examination, the examiner noted that the Veteran's reported left knee pain "was far out of proportion to her x-ray findings.  As well this is repeatedly commented on...[.]"  At the examination, the Veteran "jumped off the table when the examiner came close to touching her knee," but the examiner stated that she "was not even touching the knee and the patient was yelling in pain."  Although she is competent to report pain, the examiner's statement renders the Veteran's lay assertions not credible.  Therefore, they are not probative evidence.  

Upon examination, her left knee extension was 0 degrees with no objective evidence of painful motion.  Her flexion was 125 degrees with pain at 125 degrees.  She did not have additional limitation of extension or flexion following repetitive testing.  The examiner noted that she had less movement than normal and painful movement, and used braces regularly due to knee pain.    

At worst, the Veteran's extension was limited to 5 degrees, which meets the criteria for a noncompensable evaluation under Diagnostic Code 5261.  38 C.F.R. § 4.71a (2013).  At worst, her flexion was limited to 90 degrees following repetitive testing.  This is not severe enough to meet the criteria for a noncompensable evaluation under Diagnostic Code 5260.  Id.  "[P]ain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, her limitation of extension or flexion is not such that a disability evaluation in excess of 10 percent would be warranted.  Also, as noted multiple times above, the Veteran's statements with regard to her pain level are not credible and are therefore not probative.  An increased rating under either Diagnostic Code 5260 or 5261 is not warranted.  

For a knee disability rated under Diagnostic Codes 5257 or 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, the limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a noncompensable rating.  VAOPGCPREC 9-98 (1998).  But, read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Id., citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  As noted above, arthritis has not been confirmed by x-ray and therefore a separate rating for arthritis is not warranted.  

Separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004). The Veteran's extension was reported as limited to 5 degrees.  However, the Veteran's flexion has been, at worst, 90 degrees.  Her left knee is not limited to 60 degrees of flexion, which is warranted for a noncompensable evaluation under Diagnostic Code 5260.  38 C.F.R. § 4.71a (2013).  Because her limitation of flexion does not meet the criteria for a noncompensable evaluation, a separate evaluation for limitation of flexion under Diagnostic Code 5260 is not warranted. VAOPGCPREC 9-98 (1998); VAOPGCPREC 9-2004 (2004). 

2. Left Knee Instability

The RO has assigned a separate evaluation for instability of left knee under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2013), VAOPGCPREC 9-98 (August 14, 1998). 

Under DC 5257, a 10 percent evaluation is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent evaluation is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  DC 5257 is based upon instability and subluxation, not limitation of motion, as a result, the criteria set forth in DeLuca do not apply.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  

At her August 2005 VA examination, the Veteran reported that her knee gave way but did not tire easily.  She used knee braces and a cane, but not at work.  There were no findings of subluxation.  When performing a heel-toe walk, the Veteran reported feeling as if her knee was going to give way, but it did not.  Her McMurray and drawer tests were negative and she did not have medial or lateral ligamentous laxity.  The examiner found that the Veteran's knee was stable.  For the reasons noted above, the Veteran's reports of her symptoms are not credible and therefore not probative.  

October 2007 and December 2007 VA treatment records note that her knee was stable.  Also in October 2007, she reported to her VA health care provider that her knee gave out on occasion, but did not lock.  Upon examination, her knee was stable.  

At her February 2008 VA examination, the Veteran reported that her knee gave out, and that she fell twice a day until she began using off loader braces.  After she began using them, she reported that her knee buckles but she does not fall.  She reported that her knee locked several times a week.  However, the examiner found that the Veteran's left knee was stable upon examination.  He noted that x-rays taken in October 2007 showed no evidence of dislocation.  For the reasons noted above, the Veteran's reports of her symptoms are not credible and therefore not probative.  

At her November 2010 VA general medical examination, the examiner found that she had no laxity in her left knee.  

At her November 2011 VA examination, the examiner found that the Veteran's left knee was stable.  She had normal anterior and posterior drawer tests and her knee was medially and laterally stable.  The examiner stated that there was no evidence or history of recurrent patellar subluxation or dislocation.  

At her August 2012 VA examination, the examiner specifically found that the Veteran's did not have anterior instability, posterior instability, and medial-lateral instability.  The examiner also found that there was no evidence of recurrent patellar subluxation or dislocation.  

For the duration of the appeal period, the Veteran's left knee instability manifests as at worst subjective complaints of buckling, giving way, and locking.  Multiple examiners have consistently found her knee to be stable based upon objective testing.  For the reasons discussed above, the Veteran's subjective reports of her symptoms are not credible.  For the period prior to July 1, 2009, a 30 percent evaluation for severe recurrent subluxation and lateral instability is not warranted.  For the period following July 1, 2009, a 20 percent evaluation for moderate recurrent subluxation or lateral instability is not warranted.  38 C.F.R. § 4.71a (2013).  

3. Potentially Applicable Diagnostic Codes

As for other potentially applicable Diagnostic Codes, the Veteran's knee has never been ankylosed, there was no malunion or nonunion of the tibia and fibula, and there is no genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2013); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, application of these Diagnostic Codes is unwarranted.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).

The Veteran underwent a partial meniscectomy in 2001.  Diagnostic Code 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a (2013).  The evidence does not show that she has dislocation of the semilunar cartilage.  For the reasons discussed above, her lay reports of her pain and symptoms are not credible.  Lastly, the evidence does not show that she has frequent episodes of effusion into the left knee joint.  At her February 2008 examination, she reported "constant" effusion, but the examiner instead found that it was "minimal."  An October 2008 MRI noted a "small" joint effusion.  A May 2012 VA treatment records noted "mild" effusion.  Otherwise VA examiners have consistently and specifically found that she does not have effusion into the joint.  Diagnostic Code 5828 is not for application.  Id. 

Under Diagnostic Code 5259, symptomatic removal of the semilunar cartilage, a 10 percent evaluation is the only available rating and no criteria are specified.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).  While the Veteran underwent a partial meniscectomy and it is symptomatic, her symptoms of limitation of motion, pain, and instability are separately evaluated.  To separately grant service connection for the same symptoms would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2013).  

In conclusion, the Veteran's disability picture for her left knee disabilities is not more closely approximated by higher ratings under any potentially applicable Diagnostic Code.  Her claims for increased disability evaluations for limitation of extension and instability of the left knee are denied.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign increased ratings and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

4. Extraschedular Evaluations

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's left knee disabilities are contemplated by the schedular criteria set forth in Diagnostic Codes 5257 and 5261.  The Veteran's left knee disability manifests as painful, limited motion with functional loss and instability.  As noted above, her reports of her symptoms are not credible.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left knee disability, such that she is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  To the contrary, several VA examiners found that she over reports her symptoms.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

C. Left Hip

The Veteran's left hip disability is currently assigned a 10 percent disability rating under Diagnostic Codes 5019-5251, bursitis and limitation of extension of the thigh.  Bursitis is to be rated based upon limitation of motion of the affected part or as degenerative arthritis.  38 C.F.R. § 4.71a (2013).  The Veteran has been diagnosed with arthritis but the record does not show that it has been confirmed by x-ray findings.  A June 2003 x-ray showed "suspect very mild degenerative changes" but an otherwise "unremarkable" left hip.  The subsequent radiology report did not diagnose arthritis.   In February 2008, an x-ray showed a normal left hip.  In November 2011, a VA examiner addressed the earlier June 2003 x-ray and concluded that because the radiologist used speculative language and arthritis was not diagnosed in the subsequent report, that the Veteran did not have arthritis of the left hip.  The examiner diagnosed bursitis.  A preponderance of the evidence does not show that the Veteran has arthritis of the hip that is confirmed by x-ray findings.  

Under Diagnostic Code 5251, limitation of extension of the thigh, a maximum 10 percent evaluation is warranted when extension is limited to 5 degrees.  38 C.F.R. § 4.71a (2013).  Normal extension of the hip is 0 degrees and normal flexion is 125 degrees.  Normal abduction of the hip is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).  Because the Veteran is already receiving the maximum disability rating available under Diagnostic Code 5251, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board must consider other potentially applicable Diagnostic Codes.  Under Diagnostic Code 5252, limitation of flexion of the thigh, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  In an October 2012 rating decision, the RO granted service connection for limitation of extension of the thigh and assigned a noncompensable rating.  

Under Diagnostic Code 5253, impairment of the thigh, a 10 percent evaluation is warranted when there is limitation of rotation of the thigh such that the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction such that the Veteran cannot cross her legs.  38 C.F.R. § 4.71a (2013).  A 20 percent evaluation is warranted when there is limitation of abduction such that motion is lost beyond 10 degrees.  Id.  

For the reasons discussed below, the criteria for a higher evaluation are not met under Diagnostic Codes 5252 and 5253, even when considering pain and functional loss.  

At her August 2005 VA joints examination, the Veteran reported that her left hip pain was a 7 on the pain scale.  She denied flare-ups.  She stated that she could not stand or walk once her pain started.  The examiner noted that there was "no other loss of function."  There was no weakness, stiffness, swelling, redness, giving way, or fatigability.  She had occasional popping.  She reported that if she had to walk one to two miles, she could not go to work the next day because of pain, and that sometimes she could not stand up to cook for her children.  Upon examination, her flexion was 115 degrees with pain at the end of motion.  She had some guarding of motion of the left hip.  Her abduction was 45 degrees and her adduction was 25 degrees, both without pain.  She reported pain during repetitive testing but there was no additional limitation of motion, lack of endurance, weakness, or fatigability.  She had tenderness over the greater trochanter.  She had normal strength.  As noted above, the examiner found that during testing for her left knee (not her hip), she appeared comfortable while reporting painful movement.  Although she is competent to report pain, the examiner's finding diminishes the Veteran's credibility.  

At her February 2008 VA examination, the Veteran reported an increase in hip pain, constant swelling, and a feeling of warmth after prolonged walking.  She also experienced a grinding feeling and decreased range of motion.  She stated that she had "constant" effusion.  Upon examination, her flexion was 95 degrees with pain at 95 degrees.  After repetitive motion testing, her flexion decreased to 65 degrees due to pain.  She was able to cross her legs and toe-out past 15 degrees.  Her abduction was from 0 to 30 degrees with pain at 30 degrees, which decreased to 15 degrees after repetitive testing.  Her adduction was from 0 to 25 degrees without pain or additional limitation of motion after repetitive testing.  The examiner found that she had decreased mobility, problems lifting and carrying, lack of stamina, weakness, fatigue, and pain that resulted in increased tardiness and absenteeism at work.  Her left hip disability prevented sports.  It had a severe impact on shopping, exercise, recreation, and travel. It had a moderate impact on chores, bathing, and toileting.  It had a mild impact on dressing and grooming, and no impact on feeding.  For the reasons noted above, her subjective reports of pain are competent but not credible, and are therefore not probative.  

As noted above, a November 2009 treatment report noted that her complaints of pain were not proportional to her physical findings.  

At her November 2010 VA examination, as noted above, the examiner found that her complaints of joint pain were out of proportion with the physical examination.  During the examination, the examiner specified that her reported level of left hip pain was "significantly out of proportion to actual findings seen radiographically, on clinical exam and historical on other physician[']s clinical exams."  Further, the examiner noted that the Veteran had a potential for financial gain.  Because examiners have found that the Veteran significantly over reports her pain level, her lay assertions are competent, but not credible.  Therefore they are not probative evidence.  Upon examination, her hip flexion was 110 degrees, her abduction was 40 degrees, and her adduction was 25 degrees.  There was no objective evidence of painful motion and no additional limitation of motion after repetitive testing.  

At her November 2011 VA examination, the examiner diagnosed bursitis of the left hip.  The Veteran reported flare-ups twice a week causing swelling, warmth, heat, and constant aching.  Her hip flexion was 100 degrees with pain at 50 degrees.  Her extension was 5 degrees with pain at 5 degrees.  Her abduction was not lost beyond 10 degrees and she was able to cross her legs.  She was able to toe-out more than 15 degrees.  Following repetitive testing, her flexion ended at 60 degrees and her other ranges of motion remained unchanged.  The examiner concluded that she had less movement than normal, excess fatigability, and painful motion.  She had tenderness to palpation.  Her left hip disability made it more difficult to drive and may impact bending and squatting.  

The examiner noted that during the examination of the Veteran's right (not left) hip, she actively flexed without assistance when sitting to put on her knee brace.  Beginning at 90 degrees, while sitting, she was able to move the right hip another 30 degrees.  However, formal measurements of her right hip showed a greatly decreased range of motion.  The examiner concluded that her right hip active range of motion was "greater than [the Veteran] demonstrated when being obviously measured."  The examiner also noted the November 2009 VA finding that she over reported her pain.  The manner in which the Veteran conducted her right hip range of motion testing damages her credibility with regard to her reports of pain and her range of motion testing during the entire examination.  Therefore, it is not probative evidence in support of her claim.  

At her August 2012 VA examination, the Veteran's hip flexion was 125 degrees with pain beginning at 70 degrees.  Extension was 0 degrees without objective evidence of painful motion.  The Veteran's abduction was not lost beyond 10 degrees and she was able to cross her legs.  Her left hip rotation was not such that she could not toe-out beyond 15 degrees.  She had no additional limitation of motion after repetitive testing.  The examiner did not find that the Veteran had functional loss.  

The examiner noted that the Veteran's report of left hip pain was "far out of proportion" to the x-ray findings.  At the examination, the Veteran could not flex her hip past 70 degrees when supine.  However, the examiner then asked the Veteran to perform other maneuvers to help elicit an accurate range of motion measurement.  During these maneuvers, the Veteran was "easily able" to move her hip.  The examiner stated that "...when it was obvious to the patient that [range of motion] was being measured there was poor effort.  However, there was full [range of motion] when the examiner asked the patient to perform movements where it was not obvious [that] hip [range of motion] was being measured."  The examiner's observation greatly damages the Veteran's credibility with regard to her range of motion testing and her reports of pain.  Her descriptions of her symptoms are not probative evidence.  

The evidence of record does not show that the Veteran's hip flexion has ever been limited to 45 degrees.  The most severe limitation of flexion reported was 70 degrees, and the examiner specifically found that this measurement was not accurate because the Veteran was over reporting her pain and was able to move her hip when not being obviously measured.  Further, the evidence does not show that the Veteran has ever been unable to cross her legs or toe-out more than 15 degrees, or that her abduction was lost beyond 10 degrees.  Further, as noted multiple times above, the Veteran's assertions with regard to her pain level are competent, but not credible and therefore cannot support her claim.  Her disability picture does not more closely approximate a 20 percent rating under either Diagnostic Code 5252 or 5253.  38 C.F.R. § 4.71a (2013).  

The Veteran does not have ankylosis of the hip.  Therefore, Diagnostic Code 5250 is not appropriate.  38 C.F.R. § 4.71a (2013).  The Veteran does not have flail joint or impairment of the femur.  Therefore Diagnostic Codes 5254 and 5255 are not applicable.  Id.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's left hip does not more closely approximate rating in excess of 10 percent under the applicable Diagnostic Codes.  38 C.F.R. § 4.7 (2013).  There is no evidentiary basis upon which to assign a rating in excess of 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim is denied.  38 C.F.R. § 4.3 (2013).  

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  As described above, the manifestations of the Veteran's left hip disability are contemplated by the schedular criteria set forth in Diagnostic Code 5252.  The Veteran's left hip disability manifests as painful, limited motion with functional loss.  As noted above, her reports of her pain and symptoms are not credible.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left knee disability, such that she is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this issue for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

D. Varicose Veins

Prior to February 28, 2008, the Veteran's varicose veins were evaluated together and assigned a noncompensable evaluation.  Beginning on February 28, 2008, her varicose veins were evaluated separately and each assigned a 10 percent disability rating under Diagnostic Code 7120.  Under Diagnostic Code 7120, a noncompensable rating is warranted when there are asymptomatic palpable or visible varicose veins.  38 C.F.R. § 4.104 (2013).  A 10 percent evaluation is warranted when there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent disability rating is warranted when there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  Id.  The criteria in Diagnostic Code 7210 are for a single extremity.  If more than one extremity is involved, they are to be evaluated separately.  Id., at Note.  

In May 2004, the Veteran was prescribed compression stockings.  In January 2005, she reported having problems wearing them because they were uncomfortable.  In March 2005 one varicosity was noted on the medial left calf.  She reported dull pain in both legs and minimal swelling by the end of the day.  She was diagnosed with "minimal varicose vein disease."  She stated that on at least one occasion a vein ruptured and she bled and had severe pain.  Some nights she reported having a charley horse.  Upon examination she had a small, palpable varicosity on her left lower leg and several spider veins on her right leg.  The physician denied edema.  

The Veteran underwent a VA examination for her veins in August 2005.  She reported numbness and prickling in the medial thighs and calves after laying down at night.  She stated that her legs sometimes swelled.  She denied pain in her veins when she was sitting, but stated that she avoided prolonged standing and walking because she experienced numbness and tingling.  She had compression stockings but did not use them because they caused her knee braces to fall down.  She did not report fatigue and stated that the varicose veins did not impact her activities of daily living other than not being able to walk or stand for more than 10 minutes at a time.  At the examination she did not have swelling.  The examiner found that the Veteran had "a few spider size or talangiectasis size varicose veins" on her right leg that were "very small" and nontender.  The examiner stated that he "could not find a palpable varicose vein on the left lower extremity."  Her thighs and calves were not tender on exam.  She did not have edema, ulcers, stasis changes, stasis pigmentation, or eczema.  The examiner diagnosed "minimal" varicose veins on the right leg only.  

In March 2006, the Veteran stated that she had to wear compression stockings.  

The remainder of the medical and lay evidence prior to February 28, 2008 does not address her varicose veins.  The evidence does not show that the Veteran had intermittent edema in either leg.  She had subjective complaints of swelling at the end of the day, with no edema noted upon examination.  She reported pain at the end of the day.  However, upon examination she had no tenderness in her veins in her calves and thighs.  Further, as noted above, the Veteran's subjective reports of pain have consistently been found to be competent but not credible and not probative evidence in support of her claims.  A compensable disability evaluation prior to February 28, 2008 is not warranted under Diagnostic Code 7120.  38 C.F.R. § 4.104 (2013).  

The Veteran underwent a varicose veins examination on February 28, 2008.  The examiner noted that she was diagnosed with minimal varicose veins in March 2005.  At the examination, she complained of increased pain.  She reported aching and swelling that woke her up at night.  She stated that her pain was aggravated by standing more than 10 minutes or sitting more than 20 minutes.  She reported a history of persistent edema and constant pain, as well as tingling and numbness that occurred once per week.  She stated that these symptoms were not relieved by elevation or compression hosiery.  Upon examination, the examiner found that the Veteran did not have edema of either lower extremity.  She did not have stasis pigmentation, eczema, or ulcerations.  She had a 3 centimeter "slightly prominent" vein on the inner aspect of the left calf and several spider veins on the inner right thigh that were "not raised and nontender."  The Veteran reported that her varicose veins had no significant effect on her occupation other than not being able to stand for very long.  The examiner concluded that the varicose veins had a severe impact on sports; a moderate impact on shopping, exercise, and travelling; a mild impact on chores and recreation; and no impact on feeding, bathing, dressing, toileting, and grooming.  

The findings of the February 2008 examiner do not support a finding that the Veteran had persistent edema.  She reported experiencing persistent edema but none was found on examination.  Further, as discussed below, another VA examiner found that the Veteran does not have any hallmarks of persistent edema.  

At her November 2010 VA general medical examination, the Veteran reported increased, throbbing pain in her veins, and that leg discomfort interferes with her daily activities.  The November 2010 examination also addressed the Veteran's joints in conjunction with her other claims.  As discussed above, the examiner found that the Veteran significantly over reported her symptoms.  The examiner stated that there were "no varicose veins of the lower legs seen on clinical exam today."  The examiner stated that it was "difficult to discern her true functional status," and that the Veteran had potential financial gain.  Based upon the examiner's findings, the Veteran's description of her varicose vein symptoms are competent, but not credible.  Therefore, they are not probative evidence.  

The Veteran underwent a VA varicose veins examination in November 2011.  She reported an increase in aching and swelling.  She stated that she experienced no relief from compression stockings and only partial relief with elevation of her legs.  She used a wheelchair "due to leg."  Upon examination, the examiner found that she had asymptomatic, visible varicose veins in her left leg with aching and fatigue in the both legs after prolonged standing and walking.  She did not have edema.  The examiner noted that the examination began at 9:42am and that the Veteran reported that she had been awake for more than 4 hours but there was "no evidence of persistent edema on exam."  In fact, the examiner found that there was "no objectively observable edema at all."  Further, there were no objective sequelae of persistent edema such as thinning of the skin, hemosiderin deposition in the skin, venous stasis dermatitis, venous stasis ulcerations, or "other typical hallmarks of persistent edema."  Significantly, the examiner did not believe the Veteran's assertion that she used a wheelchair and wheeled walker due to edema because she had "no stigmata of significant problems with this condition that would be consistent with any effect on ambulation."  Based upon the VA examiner's findings, the Veteran's competent reports of any type of edema are not credible.  Her statements are not probative evidence.  The examiner's objective findings do not support a 20 percent rating because no edema was found on examination and there was no evidence of persistent edema.  

At her August 2012 VA examination, the Veteran reported no new symptoms since her last examination, other than that her varicose veins were more visible if she was on her feet during the day.  The examiner found that she had asymptomatic palpable varicose veins in both legs.  Edema was not found.  Significantly, the examiner noted that the Veteran's varicose veins "were not even visible on exam today."  The findings of the August 2012 VA examiner do not support a 20 percent rating because edema was not found.  

The medical evidence of record does not show that the Veteran has persistent edema that is not completely relieved by elevation of the affected extremity.  Further, for the reasons discussed above, the Veteran's assertions that she experiences persistent edema are competent, but not credible.  Therefore they are not probative evidence in support of her claim.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's varicose veins does not more closely approximate a compensable rating prior to February 28, 2008 and a rating in excess of 10 percent thereafter under the Diagnostic Code 7120.  38 C.F.R. § 4.7 (2013).  As a result, there is no basis for assigning a further staged rating.  Hart, 21 Vet. App. at 505.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim is denied.  38 C.F.R. § 4.3 (2013).  

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The Veteran's varicose vein symptoms are visible and sometimes palpable varicose veins of the lower extremities, more severe on the left.  She has intermittent edema.  As described above, these manifestations are contemplated by the schedular criteria set forth in Diagnostic Code 7120.  She reported tingling and numbness in her lower extremities.  In February 2008, she reported that the pain from her varicose veins woke her up at night.  These symptoms are similar to or related to pain, which is addressed by the rating criteria.  Further, as noted above, her reports of her symptoms are not credible.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left knee disability, such that she is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this issue for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

















							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for a right knee disability, to include patellofemoral pain syndrome is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a right hip disability is denied.  

A disability rating in excess of 10 percent for a left knee disability is denied.  

A disability rating in excess of 20 percent for instability of the left knee prior to July 1, 2009, and a disability evaluation in excess of 10 percent thereafter is denied. 

A compensable disability rating for bilateral varicose veins prior to February 28, 2008 is denied.  

A disability rating in excess of 10 percent for varicose veins of the lower right extremity after February 28, 2008 is denied.  

A disability rating in excess of 10 percent for varicose veins of the lower left extremity after February 28, 2008 is denied.  


REMAND

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  Here, the Veteran has claimed entitlement to increased ratings for her service-connected disabilities and has stated that she is unable to work.  Therefore, under Roberson, an informal claim for TDIU has been raised.  However, the record has not been sufficiently developed for the Board to adjudicate her claim.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises her of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information. 

2. Thereafter, and after undertaking any additional development deemed necessary as a result of information provided by the Veteran, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


